Citation Nr: 1522350	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  13-28 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease of the lumbosacral spine.

2.  Entitlement to an initial disability rating in excess of 10 percent for varicosities of the left lower extremity.

3.  Entitlement to a compensable initial disability rating for bilateral pes planus.

4.  Entitlement to a compensable initial disability rating for status post avulsion fracture of the 5th digit of the right hand.

5.  Entitlement to service connection for a left hand condition.

6.  Entitlement to service connection for a right hand condition.

7.  Entitlement to service connection for a left shoulder condition.

8.  Entitlement to service connection for a left knee condition.

9.  Entitlement to service connection for a right knee condition.

10.  Entitlement to service connection for a left ankle condition.

11.  Entitlement to service connection for a right ankle condition.


REPRESENTATION

Veteran represented by:	Mack Knopf, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to January 2010, including service in the Southwest Asia theater of operations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in July 2014.  A transcript of those proceedings is of record.

The issues of increased disability ratings for degenerative disc disease of the lumbosacral spine, varicosities of the left lower extremity, bilateral pes planus, status post avulsion fracture of the 5th digit of the right hand, and service connection for a left shoulder condition, a bilateral knee condition, and a bilateral ankle condition are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosed left hand condition and his left hand symptomatology preexisted his deployment to the Southwest Asia theater of operations.

2.  Aside from his service-connected residuals of a fracture of the 5th digit of his right hand, the Veteran does not have a current diagnosed right hand condition and his right hand symptomatology preexisted his deployment to the Southwest Asia theater of operations.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left hand condition have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2014).

2.  The criteria for service connection for a right hand condition have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper notice should be provided prior to the initial unfavorable agency of original jurisdiction (AOJ) decision and must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In cases where a Veteran is seeking service connection, VA must provide notice of all five elements necessary to substantiate a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  

May and November 2010 letters, sent prior to the initial unfavorable rating decision, advised the Veteran of the evidence and information necessary to substantiate his claim and to establish a disability rating and an effective date, including evidence required for claims alleging service connection based on Gulf War Undiagnosed Illness.  The same letters advised the Veteran of his and VA's respective responsibilities in obtaining evidence and information.  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs and VA treatment records have been obtained and considered.  The Veteran has not identified additional outstanding records that have not been obtained.  

Additionally, the Veteran underwent a VA examination in December 2010 which involved a review of the claims file, an in-person interview, x-rays, and a physical assessment, including sensory, motor, and strength testing. 

The Veteran has also been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the VLJ asked specific questions directed at identifying whether the evidence met the criteria for service connection including asking the Veteran if he had a current diagnosis and what his symptoms were during service.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The Veteran volunteered his treatment history and symptoms during and since service, and neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

II.  Law

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

III.  Analysis

The Veteran contends that he has pain in both his left and right hands which he has struggled with for many years, that the pain is especially severe during cold weather, and that his pain is due to injuries suffered during service.

April 1990 service treatment records show the Veteran complained of pain in both hands due to exposure to cold temperatures.  He was assessed with possible cold exposure and instructed to avoid exposure to cold temperatures and wear wool gloves. 

March 1992 service treatment records show the Veteran complained of left wrist pain.  He was observed to have a slightly swollen and tender left ulna and radius.  X-rays were within normal limits and he was diagnosed with left wrist sprain. 

Service treatment records indicate the Veteran fractured the 5th digit of his right hand in January 1996 and was treated for pain, swelling, decreased range of motion and grip strength until May 1996.

X-rays of the Veteran's right hand taken in October 2002 showed a normal hand with no evidence of fracture, dislocation, arthritic or inflammatory change.  The joint spaces were noted to be adequately maintained throughout the hand and wrist.  

November 2002 service treatment records show the Veteran suffered an avulsion fracture in his right small finger playing basketball and was restricted from doing push-ups.  X-rays showed a previous base avulsion fracture, well healed.

In his February 2009 report of medical history the Veteran noted extreme pain in his hands and feet, to the point where his joints would tighten up and he could not write or walk. 

The Veteran underwent a VA examination in December 2012.  The Veteran complained of a decrease in grip strength and hand dexterity with intermittent pain and stiffness in both hands during cold weather.  He reported being able to do activities of daily living, including writing, without assistance and denied dropping things easily.  He reported pain and stiffness during his service in Germany.  On sensory examination the Veteran exhibited normal reaction to vibration, pain, pinprick, position, sense, and light touch.  No dysthesia was reported.  Motor examination results showed strength of finger flexion, abduction, and thumb opposition all to be 5/5 with normal muscle tone and no atrophy.  X-rays of the Veteran's hands showed irregularity of right 5th digit proximal phalanx base, likely due to a prior fracture, with no significant degenerative changes.  The examiner found the Veteran's hands to be normal and did not diagnose any hand condition other than status post right 5th digit fracture.

At his July 2014 Board hearing the Veteran testified that he initially injured his right hand when stationed in Europe and then reinjured it in Afghanistan.  He reported injuring his left hand in Germany and that both hands are sensitive to cold weather.  He reported that his right hand is not as strong as it used to be, but that he can hold 10-15 pounds in his right hand and that his left hand is stronger than his right.  He reports no longer lifting free weights due to uncertainty about his grip.

Based on a review of the evidence the Board finds that the criteria have not been met for service connection for either a left hand or right hand condition.  

Service treatment records show a diagnosis of a left wrist sprain, and separate fractures of the Veteran's right 5th finger.  The Veteran is already service-connected for his broken finger and his wrist sprain does not appear to have had any residual symptoms.  Service treatment records also show complaints of hand pain during cold weather, however no medical condition was ever diagnosed during service to account for these complaints and it does not appear that the Veteran sought treatment for this problem after 1990.  Extensive medical records document the Veteran's treatment for leg, knee and ankle problems, evidencing the Veteran's willingness to seek treatment for medical concerns.  

Currently the Veteran has no diagnosis of a disability associated with either hand.  The December 2010 VA examination found the Veteran's hands to be in normal working condition with no evidence of arthritis or other joint problems. 

As there is no diagnosis of any left hand specific condition during or since service and no diagnosis other than status post 5th digit fracture of the right hand during or following service, service connection on a direct basis is not warranted.  38 C.F.R. § 3.303.

Because the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may also be established if there are (1) objective indications of a qualifying disability due to an undiagnosed illness or medically unexplained chronic multisymptom illness, that (2) became manifest either (a) during active military service or (b) to a degree of 10 percent or more following service, and (3) cannot be attributed to any known clinical diagnosis.  See 38 C.F.R. § 3.317(a).

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006). 

While the Veteran's complaints of hand pain during cold weather could be considered indications of a chronic disability due to an undiagnosed illness, the Veteran's complaints began in April 1990, prior to his deployment to the Southwest Asia theater of operations.  Furthermore the Veteran has suggested that his chronic hand pain is due to cold weather exposure or other injuries, such as his fractured finger.  The Veteran has not suggested, and the record does not indicate that the Veteran's pain during cold weather, which preexisted his Gulf War deployment, can be attributed to exposure to any hazardous substances incurred in the Southwest Asia theater of operations.  

For the reasons set forth above, the preponderance of the evidence does not show that the Veteran has a current disability in either hand.  Accordingly, service connection for left and right hand conditions is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a left hand condition is denied.

Service connection for a right hand condition is denied.


REMAND

The Veteran has challenged the initial disability ratings awarded for his degenerative disc disease of the lumbosacral spine, varicosities of the left lower extremity, bilateral pes planus, and status post avulsion fracture of the 5th digit of the right hand.  In correspondences and at his July 2014 Board hearing, the Veteran reported that all of these conditions have worsened since the most recent VA examination in December 2010.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Additionally, the Veteran applied for service connection for a left shoulder condition, a bilateral knee condition, and bilateral ankle condition in his initial January 2010 claim for benefits.  These claims were deferred in the February 2011 rating decision under appeal and were denied in an April 2011 rating decision on the grounds that the Veteran failed to report for an April 2011 VA examination to assess the deferred conditions.  In October 2011 the Veteran filed a notice of disagreement.  Although the notice purported to be in response to the February 2011 rating decision, the letter contained argument explaining that the Veteran had not received notification of the April 2011 examination.  Furthermore, the Veteran had previously filed a notice of disagreement with the February 2011 rating decision.  As such, the Board finds the October 2011 correspondence to be a notice of disagreement with the April 2011 decision.  To date, however, the RO has not issued the Veteran a Statement of the Case (SOC) with respect to these claims.  Under the circumstances, the Board is obliged to remand these issues to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

1.  After taking any additional actions deemed necessary, issue a Statement of the Case addressing the Veteran's claims for service connection for a left shoulder condition, a bilateral knee condition, and bilateral ankle condition.  Should the benefits sought be denied, notify the Veteran that, in order to perfect an appeal of the claim to the Board, he must timely file a substantive appeal.

2.  Schedule the Veteran for an examination by an appropriate VA medical professional to determine the current severity of his degenerative disc disease of the lumbosacral spine, varicosities of the left lower extremity, bilateral pes planus, and status post avulsion fracture of the 5th digit of the right hand.  The entire claims file must be reviewed by the examiner and all necessary tests should be conducted.  

The examiner should opine as to the Veteran's current level of functioning and the impact of these conditions on his daily activities and his ability to work.

The examiner should report all findings and provide an explanation for all elements of his/her opinion.

3.  Then readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


